t c memo united_states tax_court john w and mary anne antoine albert g and louise a churik john r and susan e ross petitioners v commissioner of internal revenue respondent docket no filed date larry kars for petitioners cheryl b harris for respondent memorandum opinion wright judge this matter is before the court on respondent's motion for entry of decision in accordance with a stipulation of settlement the stipulation filed date we must decide whether the subject decision should reflect several adjustments that are not reflected in the stipulation background petitioners john and mary anne antoine resided in bryan texas when they petitioned the court petitioners albert and louise churik resided in new kensington pennsylvania when they petitioned the court petitioners john and susan ross resided in pittsburgh pennsylvania when they petitioned the court this case is part of respondent's tax_shelter litigation project entitled scheer scheer involves a partnership organized to purchase and market video tapes by notice_of_deficiency dated date respondent determined deficiencies in additions to and increased interest on petitioners john and mary anne antoine's federal_income_tax as follows additions to tax and increased interest year deficiency sec_6653 sec_6653 sec_6659 sec_6621 dollar_figure dollar_figure dollar_figure of the interest due on the deficiency of the interest payable under sec_6601 by notice_of_deficiency dated date respondent determined deficiencies in additions to and increased interest on petitioners albert and louise churik's federal_income_tax as follows 1although petitioners received separate deficiency notices they filed a collective petition 2unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax and increased interest year deficiency sec_6653 sec_6653 sec_6659 sec_6621 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure of the interest due on the deficiency of the interest payable under sec_6601 by notice_of_deficiency dated date respondent determined deficiencies in additions to and increased interest on petitioners john and susan ross' federal_income_tax as follows additions to tax and increased interest year deficiency sec_6653 sec_6653 sec_6659 sec_6621 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure of the interest due on the deficiency of the interest payable under sec_6601 in the stipulation petitioners agreed to be bound by the test case entitled pinto v commissioner docket no this court entered a decision in the pinto case on date the stipulation provides with respect to all adjustments in respondent's notice_of_deficiency relating to the scheer project tax_shelter more specifically the limited_partnership entitled richard ii ltd the parties stipulate to the following terms of settlement the above adjustments are the only issues in this case with respect to all parties the above adjustments as specified in the preamble shall be redetermined by application of the same formula as that which resolved the same tax_shelter adjustments with respect to the following taxpayers names melvin and barbara pinto tax_court docket no hereafter the controlling case all issues involving the above adjustments shall be resolved as if the petitioners in this case were the same as the taxpayers in the controlling case a decision shall be submitted in this case when the decision in the controlling case whether litigated or settled becomes final under sec_7481 the parties agree to this stipulation of settlement respondent filed a motion for entry of decision with this court on date attached as an exhibit to said motion was a decision document the document which respondent claims to be in accordance with the stipulation by order dated date the court directed petitioners to show cause why respondent's above-referenced motion should not be granted petitioners filed their response on date they contend that respondent's determinations involve incorrect calculations and suggest that corrections are necessary before a decision can be entered in this case more specifically petitioners john and mary anne antoine maintain that their notice_of_deficiency does not reflect income-averaging and fails to account properly for a sales_tax deduction petitioners albert and louise churik claim that their deficiency_notice does not reflect their pro_rata share of a partnership deduction that stems from a guaranteed_payment and fails to account properly for a sales_tax deduction petitioners john and susan ross claim that their notice_of_deficiency does not reflect their pro_rata share of a partnership deduction that stems from a guaranteed_payment does not reflect income- averaging fails to account properly for a sales_tax deduction and fails to account accurately for an investment_tax_credit in by order dated date the court directed respondent to address petitioners' above-referenced response on date respondent filed her response respondent principally argues that petitioners are bound by the stipulation agreement and the objections raised in petitioners' above-referenced response amount to issues that are not now before the court respondent however concedes petitioners john and mary anne antoine's claim to a sales_tax deduction respondent also concedes petitioners john and susan ross' arguments regarding the investment_tax_credit and the sales_tax deduction discussion the general principles of contract law govern the compromise and settlement of tax cases in essence settlement stipulations are contracts and this court is bound to enforce them 87_tc_1451 during the process of negotiation each party agrees to concede rights that may be asserted against his or her adversary as consideration for those secured in the agreement 26_tc_171 we enforce settlement stipulations unless justice requires otherwise 85_tc_359 saigh v commissioner supra we also enforce stipulations where the parties agree to be bound by the outcome of a test case hillman v commissioner tcmemo_1982_468 in determining the proper meaning of the terms of settlement we look to the language of the stipulation and the circumstances surrounding its execution 52_tc_420 petitioners request that we instruct respondent to prepare a decision document that incorporates several noncomputational adjustments we decline this invitation the adjustments sought by petitioners are not addressed in the stipulation agreement and involve issues that are not now before the court the stipulation is clear and shows that the parties agreed to resolve this case in the manner set forth therein it was incumbent upon petitioners' counsel to understand the significance of the stipulation before agreeing to its content on behalf of petitioners the stipulation was voluntarily entered into and must be given binding effect the interests of justice do not require otherwise the parties struck a bargain and petitioners must live with its benefits and burdens respondent requests that the court impose against petitioners and their counsel a penalty pursuant to sec_6673 and in support of this request respondent contends that petitioners advanced arguments primarily for the purpose of delaying entry of decision in the exercise of our discretion we shall not grant respondent's request to reflect the foregoing an appropriate order will be issued granting respondent's motion for entry of decision and decision will be entered accordingly
